IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-93,111-01


                  EX PARTE JONATHAN EDWARD FREEMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1143836-A IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to

twenty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Freeman v. State, No. 14-09-00882-CR (Tex. App.—Houston [14th Dist.], Feb. 24, 2011) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends, among other things, that trial counsel was ineffective because he failed

to subject the State's case to meaningful adversarial testing by failing to have an independent DNA

analysis of items seized by police and used by the State to corroborate the testimony by two
                                                                                                       2

accomplice-witnesses. Applicant has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by

counsel. If the trial court elects to hold a hearing, it shall determine if Applicant is represented by

counsel, and if not, whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make specific

findings as to whether an independent DNA analysis at the time of Applicant’s trial would have

yielded different results than the DNA analysis used and relied upon by the State at trial. The trial

court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

Applicant’s memorandum in support, if one exists, affidavits, motions, objections, proposed findings

and conclusions, orders, and transcripts from hearings and depositions. See TEX . R. APP . P.

73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from this Court.
                                    3

Filed:           October 27, 2021
Do not publish